Case 18-70753-AKM-13      Doc 22     Filed 10/20/20     EOD 10/20/20 13:01:04   Pg 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISON


  In the Matter of:                                Case No. 18-70753
   Michael D Daugherty and
   Pamela Renee Daugherty



                         NOTICE OF CHANGE OF ADDRESS
                               CHECK ONLY ONE

                        _______       Debtor’s Change of Address
                          ✔
                        _______       Creditor’s Change of Address


  NAME:                            Atlas Acquisitions LLC

  OLD MAILING ADDRESS:             294 Union St.

                                   Hackensack, NJ 07601



  NEW MAILING ADDRESS:             492C Cedar Lane, Ste 442

                                   Teaneck, NJ 07666



  Dated: __________________
         October 20, 2020          /s/Avi Schild
                                   Signature

  REQUESTOR’S NAME:                Avi Schild

  ADDRESS:                         492C Cedar Lane, Ste 442

                                   Teaneck, NJ 07666

  TELEPHONE NO.:                   888.762.9889

                                   bk@atlasacq.com
